Per Curiam.
The Court is of the opinion that under the controlling statute, Code (1969 Cum. Supp.), Art. 33, sec. 16-5 (b), and the holding of Resnick v. Board of Elections, 244 *150Md. 55, if more than one vertical column is required on the voting machines to accommodate the names of all the candidates for an office, the same number of names must be placed in each column as far as possible and that there must be used the fewest number of columns that will permit this. For example, if there are twelve candidates there should be two columns of six names, not six columns of two names, not four columns of three names nor three columns of four names. (In the case before us there were twenty-five candidates. The Board listed the names in one column of nine and two columns of eight names and the court ordered the Board to list them in five columns of five names each.) The decree appealed from reflects these views and will be affirmed.

Decree affirmed with costs.


Mandate to issue forthwith.